PER CURIAM.
This court granted the appellant a delayed appeal, see Baggett v. Wainwright, Fla.1969, 229 So.2d 239, upon his allegation that he was prevented by state action from filing his notice of appeal. He appeals the denial of a motion filed pursuant to CrPR 3.850, 33 F.S.A. The ground alleged was that he was not 'properly advised upon his plea of guilty.
A review of the record reveals that the appellant was represented by his personally selected private attorney and the plea of guilty to one count of a three count information was the result of negotiations in which appellant participated. The denial of the motion is affirmed.
Affirmed.